Exhibit 10.4

AMENDMENT NO. 8 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 8 to Amended and Restated Receivables Purchase Agreement
(this “Amendment”) is dated as of August 1, 2006, among Avnet Receivables
Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New York
corporation (“Avnet”), as initial Servicer (the Servicer together with Seller,
the “Seller Parties” and each a “Seller Party”), each Financial Institution
signatory hereto (collectively, the “Financial Institutions”), each Company
signatory hereto (the “Companies”) and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago), as agent for the Purchasers (the
“Agent”).

RECITALS

Each of the parties hereto entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of February 6, 2002, and amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 1
thereto, dated as of June 26, 2002, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 2 thereto,
dated as of November 25, 2002, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 3 thereto, dated as of
December 9, 2002, and further amended such Amended and Restated Receivables
Purchase Agreement pursuant to Amendment No. 4 thereto, dated as of December 12,
2002, and further amended such Amended and Restated Receivables Purchase
Agreement pursuant to Amendment No. 5 thereto, dated as of June 23, 2003, and
further amended such Amended and Restated Receivables Purchase Agreement
pursuant to Amendment No. 6 thereto, dated as of August 15, 2003, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 7 thereto, dated as of August 3, 2005 (such Amended and Restated
Receivables Purchase Agreement, as so amended, the “Purchase Agreement”).

Each Seller Party has requested that the Agent and the Purchasers amend certain
provisions of the Purchase Agreement, all as more fully described herein.

Subject to the terms and conditions thereof, each of the parties hereto now
desires to amend the Purchase Agreement as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein,
Exhibit I to the Purchase Agreement is hereby amended by amending and restating
in its entirety the definition of “Liquidity Termination Date” appearing in such
exhibit to read as follows:

“Liquidity Termination Date” means August 31, 2006.

Section 3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

(b) No Amortization Event. As of the date hereof, both before and after giving
effect to this Amendment, no Amortization Event or Potential Amortization Event
shall have occurred and be continuing (and by its execution hereof, each of
Seller and the Servicer shall be deemed to have represented and warranted such).

Section 4. Miscellaneous.

(a) Effect; Ratification. The amendments set fort herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Purchase
Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which any Purchaser or the Agent may now have
or may have in the future under or in connection with the Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Purchase Agreement to “this Agreement,” “herein,” “hereof” and
words of like import and each reference in the other Transaction Documents to
the Purchase Agreement or to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” shall mean the Purchase Agreement as amended hereby. This
Amendment shall be construed in connection with and as part of the Purchase
Agreement and all terms, conditions, representations, warranties, covenants, and
agreements set forth in the Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Purchase Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Without limiting Section 10.3 of the Purchase
Agreement, Seller agrees to reimburse the Agent and the Purchasers upon demand
for all reasonable and documented out-of-pocket costs, fees and expenses
(including the reasonable fees and expenses of counsels to any of the Agent and
the Purchasers) incurred in connection with the preparation, execution and
delivery of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment that is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

(h) Funding Agreement Consent. By its execution hereof, JPMorgan Chase Bank,
N.A. (successor by merger to Bank One, NA (Main Office Chicago)), in its
capacity as a part to any applicable Funding Agreement with or for the benefit
of Preferred Receivables Funding Corporation (“Prefco”), hereby (i) consents to
Prefco’s execution of this Amendment and the transactions contemplated hereby,
(ii) acknowledges that this Amendment has been made available to and has been
reviewed by it, (iii) consents to this Amendment and (iv) deems this paragraph
to satisfy any applicable requirements regarding this Amendment set forth in any
such Funding Agreement.

1

(Signature Pages Follow)

2

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION,

as Seller

      By:/s/ Raymond Sadowski
 

Name:
Title:
  Raymond Sadowski
President

AVNET, INC.,

as Servicer

      By:/s/ Raymond Sadowski
 

Name:
Title:
  Raymond Sadowski
Senior Vice President and CFO

PREFERRED RECEIVABLES FUNDING

COMPANY, LLC (formerly known as Preferred

Receivables Funding Corporation),

as a Company

     
By:/s/ Mark Connor
 
 

Name:
Title:
  Mark Connor
Vice President

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, NA (Main Office

Chicago)), as to a Financial Institution and as

Agent

     
By:/s/ Mark Connor
 
 

Name:
Title:
  Mark Connor
Vice President
 
   

3

LIBERTY STREET FUNDING CORP.,

as a Company

      By:/s/ Bernard J. Angelo
 

Name:
Title:
  Bernard J. Angelo
Vice President

THE BANK OF NOVA SOTIA,

as a Financial Institution

     
By:/s/ Norman Last
 
 

Name:
Title:
  Norman Last
Managing Director
 
   

4

STARBIRD FUNDING CORPORATION,

as a Company

      By:/s/ Geraldine St-Louis
 

Name:
Title:
  Geraldine St-Louis
Vice President

BNP PARIBAS, acting through its New York

Branch, as a Financial Institution

     
By:/s/ Sean Reddington
 
 

Name:
Title:
  Sean Reddington
Managing Director
 
   
By:/s/ Michael Gonk
 
 

Name:
Title:
  Michael Gonk
Director
 
   

5

AMSTERDAM FUNDING CORPORATION,

as a Company

      By:/s/ Bernard J. Angelo
 

Name:
Title:
  Bernard J. Angelo
Vice President

ABN AMRO BANK N.V.,

as a Financial Institution

     
By:/s/ Bernard Koh
 
 

Name:
Title:
  Bernard Koh
Director
 
   
By:/s/ Kevin J. Hayes
 
 

Name:
Title:
  Kevin J. Hayes
Director
 
   

6